DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 8-11, 14-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3, and claims 9-11 by way of dependence, recites processing the photodetector output to produce an estimate of a coherent QAM signal constellation. Written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Consideration of the understanding of one skilled in the art in no way relieves the requirement to adequately disclose sufficient detail in the specification. It is not enough to simply to state or later argue that persons of ordinary skill in the art would know what to use to accomplish the claimed limitations (see MPEP § 2161, 2163(II)(A)(3)(a), 2163.02). Further, merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement unless the original claim itself conveyed enough information to show possession (see MPEP § 2163.02 and 2181.IV). The noted limitation does not satisfy the written description requirement because it only specifies a desired result while the specification does not sufficiently identify or explain how applicant has devised the result to be achieved. The specification discloses detecting an actual QAM waveform and performing AD conversion, DC removal, real and imaginary component detected waveform, i.e. the actual symbols received; these acts do not produce an estimate of an entire constellation of symbols, including symbols not actually received. There are no details in the specification for estimating the entire constellation from detecting actual symbols received.
Claim 8 recites performing digital pre-distortion based on the photodetector output. Thus limitation does not satisfy the written description requirement because it only specifies a desired result while the specification does not sufficiently identify or explain how applicant has devised the result to be achieved. The specification is silent as to what the pre-distortion is or how it is achieved, i.e. what actually happens to the signal.
Claim 14, and thus claims 15-17 and 20-22 by way of dependence, as the same issue as claim 3 above. 
Claim 19 has the same issue as claim 8 above.

Claims 3, 9-11, 14-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3, and claims 9-11 by way of dependence, recites processing the photodetector output to produce an estimate of a coherent QAM signal constellation. The noted limitation does not satisfy the enablement requirement because there is no detected waveform, i.e. the actual symbols received; these acts do not produce an estimate of an entire constellation of symbols, including symbols not actually received. There are no details or examples in the specification for estimating the entire constellation from detecting actual symbols received.
Claim 14, and thus claims 15-17 and 20-22 by way of dependence, as the same issue as claim 3 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhandare et al. (“Bhandare”) (US Patent Application Publication No. 2014/0023368).
Regarding claim 1, Bhandare discloses a method of calibrating a coherent transmitter, the method comprising: adding an optical frequency tone to a coherent 
Regarding claim 7, Bhandare discloses the method of claim 1 further comprising: performing in-line transmitter impairment monitoring and compensation based on the photodetector output (fig. 1 and paragraph 0029, where the feedback based compensation on tapping the output to monitor, reads on in-line monitoring and compensation).

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 13 and 18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of claim 12 is the inclusion of the laser source generating the optical frequency tone prior to combining it with the coherent QAM optical signal. This is narrower than claim 1, which broadly adds an optical tone to an optical QAM signal, read on by Bhandare adding a tone to the QAM modulation drive signal. The claim 12 optical combination would not be an obvious modification of Bhandare, because Bhandare is adding a low frequency tone electrically into the path of the QAM modulation drive signal for the single-source carrier. Thus, claim 12’s optical combining also means the claimed signal beat term and/or signal-signal beat interference term, and the subsequent calibration, are not the result of a single photodetector detection of a modulated single carrier. This claim scope was not found in the prior art references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2020/0028592 – optical receiver with partial cancellation of SSBI.
US Patent Application Publication No. 2016/0212003 – optical receiver with SSBI calculation and subtraction.
US Patent No. 9374171 – optical receiver with SSBI estimation and subtraction.
US Patent No. 9991953 – self-calibration of time delay and frequency response of QAM transceiver by setting in-phase and quadrature paths to both in-phase.
C. Ju, X. Chen, N. Liu and L. Wang, "SSII cancellation in 40Gbps VSB-IMDD OFDM system based on symbol pre-distortion," 2014 The European Conference on Optical Communication (ECOC), 2014, pp. 1-3, doi: 10.1109/ECOC.2014.6963941 – Subcarrier-subcarrier intermixing interference cancelation using predistortion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636